Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated June 1, 2022, has been received. By way of this response, Applicant has amended claims 1, 19, 27, and 33 and introduced new claims 36-46.
Claims 1-2, 4-5, 8-9, 11-13, 16, 18-23, 26-27, 29, and 32-46 are currently pending in the application and under examination before the Office.
The rejections of record can be found in the previous Office action, dated February 1, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2022 was filed after the mailing date of the first Office action on the merits on January 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims -2, 4-5, 8-9, 11-13, 16, 18, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new grounds of rejection necessitated by Applicant’s amendments to the claims.
The term “low expression of PD-L1” in claims 1 and 41 is a relative term which renders the claim indefinite. The term “low expression” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not apparent by reading the disclosure as to what is to be considered “low expression of PD-L1”. A skilled artisan would not be accurately informed of the exact boundaries of the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 11-13, 16, 18-19, 22-23, 26-27, 29, 32-37 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Boyerinas (Cancer Immunol Res. Published online May 26, 2015 Oct;3(10):1148-1157, cited in IDS) in view of Oyer (Abstracts Biol. Blood Marrow Transplant February, 2015, 21:S51) and Pandey ("Development of Cytotoxic Natural Killer Cells for Ovarian Cancer Treatment" (January, 2015). Electronic Theses and Dissertations, 2004-2019. 5164.)
Applicant argues that the cited references do not teach every limitation of the claims as amended. More specifically, the prior art does not teach that that the combination of PM21 particles and an anti-PD-L1 antibody as claimed would effectively treat cancer, as the prior art is limited to cancers where PD-L1 is already induced. Applicant further argues that Boyerinas teaches the use of avelumab, a fully human IgG1 anti-PD-L1 antibody, which does not anticipate the present claims.
Applicant's arguments have been considered fully but are not found to be persuasive.
In response to Applicant's argument that Boyerinas teaches away from using an anti-PD-L1 antibody with a cancer expressing little to no PD-L1, Boyerinas teaches that cells with high expression of PD-L1 correlate with sensitivity to ADCC by an anti-PD-L1 antibody (see, generally, page 1150 and Figure 1). Boyerinas teaches that activated NK cells produce interferon-gamma when introduced to cancer patients, which in turn increases tumor PD-L1 expression (e.g., page 1151, right column, first paragraph). Boyerinas also teaches that IFN-gamma can enhance the percentage of tumor cells expressing PD-L1 (page 1154, right column, second paragraph). Based upon the teachings of Boyerinas, it is apparent that the use of activated NK cells can increase cancer expression of PD-L1 and in turn potentiate an anti-PD-L1 immunotherapy by way of increased IFN-gamma. The skilled artisan would be able to envision a treatment for a PD-L1 negative cancer based upon the teachings of Boyerinas, since as Boyerinas teaches, the use of activated NK cells would solve the problem of a PD-L1 negative cancer resisting treatment with an anti-PD-L1 antibody.
The new limitations in amended claim 1 are presented in the alternative, therefore it is only necessary for the prior art to teach any one of these limitations to anticipate the claim. Therefore, the teachings of Boyerinas would anticipate the new clause #2 of claim 1.
Applicant's assertion that Boyerinas fails to teach a cancer therapy of an ADCC-incompetent anti-PD-L1 antibody in combination with activated NK cells as recited in the present claims is also not persuasive, as there is nothing in the specification or the claims that requires the use of an ADCC-incompetent antibody. In fact, the specification teaches that ADCC is exactly what is desired (para. 0022). The specification also teaches that "the disclosed methods and therapies can comprise and/or utilize any known anti-PDL1 antibody, and in particular, any previously shown to have a therapeutic effect including, but not limited to atezolizumab by Genentech." (para. 0058). It is also noted that Applicant claims the use of Atezolizumab in claims 40 and 46, which is an IgG1 anti-PD-L1 antibody. This suggests that such an antibody would be functional in the context of the claimed invention. 
Boyerinas also teaches that anti-PD-L1 antibodies are useful in the treatment of lung cancer (page 1148, left column), which is pertinent to claims 37 and 43. 
This rejection is therefore maintained and extended to include new claims 36-37 and 41-43.

Claims 8-9 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boyerinas, Oyer, and Pandey as applied to claims 1 and 19 above, and further in view of Felber (WO2014066527A2).
Applicant argues that the cited references do not teach every limitation of the claims as amended. More specifically, the prior art does not teach that that the combination of PM21 particles and an anti-PD-L1 antibody as claimed would effectively treat cancer, as the prior art is limited to cancers where PD-L1 is already induced. Applicant further argues that Boyerinas teaches the use of avelumab, a fully human IgG1 anti-PD-L1 antibody, which does not anticipate the present claims.
Applicant's arguments have been considered fully but are not found to be persuasive for reasons described supra.
This rejection is therefore maintained.

Claims 1, 4-5, 8-9, 19-21, 27, 29, 34-35, 38-40, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Oyer, Pandey, and Klein (US20170349666A1). This is a new grounds of rejection necessitated by Applicant's amendment to the claims.
Oyer teaches the use of PM particles containing membrane bound IL-21 (PM21 particles) to expand NK cells, both ex vivo and in vivo (e.g., page S51, left column, heading "In Vivo Expansion of NK Cells Stimulated with PM21 Particles Under Ultralow IL-2"). Oyer also teaches that this method results in the activation of said NK cells (e.g., page S51, right column, lines 1-2). Oyer also teaches that this greatly enhanced method of expanding NK cells would be relevant for clinical cancer treatment and NK cell immunotherapy (e.g., page S51, right column, lines 21-26).
Oyer also teaches the administration of the above activated NK cells to mice after two days of activation in culture by PM21 particles and observes clear efficacy for pre-activation (e.g., page S51, right column, lines 1-8). Oyer also teaches that said cells were administered in vivo, followed by administering twice a week, producing clinically relevant results (e.g., page S51, right column, lines 11-21).
Pandey teaches methods of using PM21 particles for the activation of NK cells, particularly noting that the use of PM21 particles results in enhanced NK cell expansion and cytotoxicity against tumor cells in vitro (e.g., pages 45-73). Pandey also suggests a combination of NK cell therapy and other strategies such as checkpoint inhibition may result in better clinical responses (e.g., page 43, lines 6-9).
Pandey also teaches that NK cells may be activated by using IL-12, IL-15, and IL-18 (page 7, lines 20-22). 
However, Oyer and Pandey do not teach the anti-PD-L1 antibody Atezolizumab, the use of antibody fragments, or different IgG subtypes of antibody.
Klein teaches the anti-PD-L1 antibody MPDL3280A (Atezolizumab), as well as fragments of antibodies such as Fab, Fv, and (Fab')2 (para. 0060). Klein also teaches that many different subtypes of antibody are useful in the context of cancer immunotherapy, including IgG2, IgG3, and IgG4 (para. 0154, 0413, and 0432).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Oyer, Pandey, and Klein are all concerned with the use of anti-PD-L1 antibodies in the context of cancer immunotherapy. Based upon Applicant's specification at paragraph 0058, any anti-PD-L1 antibody should be useful in the claimed combination treatment. The skilled artisan could use the various fragments and isotypes taught by Kline with an anti-PD-L1 immunotherapy, and envision a combination therapy according to the teachings of Oyer and Pandey, which each component of the combination performing its known, regular function, to yield a result predicted by the prior art.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paolini (Cytokine Growth Factor Rev. 2015 Apr;26(2):113-20) teaches that NK cells are activated by IL-12, and produce large amounts of interferon gamma upon activation (page 114, left column, fourth paragraph and right column, first paragraph).

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644              

/AMY E JUEDES/            Primary Examiner, Art Unit 1644